Name: 94/683/EC: Commission Decision of 19 October 1994 amending Decision 94/514/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  Europe;  agricultural activity;  processed agricultural produce
 Date Published: 1994-10-22

 Avis juridique important|31994D068394/683/EC: Commission Decision of 19 October 1994 amending Decision 94/514/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) Official Journal L 272 , 22/10/1994 P. 0053 - 0054 Finnish special edition: Chapter 3 Volume 61 P. 0204 Swedish special edition: Chapter 3 Volume 61 P. 0204 COMMISSION DECISION of 19 October 1994 amending Decision 94/514/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) (94/683/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof, Whereas since 1 August 1994 several outbreaks of foot-and-mouth disease have been declared in several parts of Greece; Whereas the foot-and-mouth disease situation in Greece is liable to endanger the herds of other Member States in view of the trade in live biungulate animals and certain of their products; Whereas Commission Decision 94/514/EC of 8 August 1994 concerning certain protection measures with regard to foot-and-mouth disease in Greece (4), prohibited trade in live susceptible animals and certain of their products from all prefectures in Greece as listed in Commission Decision 90/442/EEC of 25 July 1990 laying down the codes for the notification of animal diseases (5); whereas, however, the prefecture of Piraeus is not listed in Decision 90/442/EC; whereas therefore it is necessary to add the name Piraeus to the Annex to Decision 94/514/EC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 94/514/EC is hereby amended as follows: 1. in Article 1 (2) and (3), '94/514/EC of 8 August 1994' is to be followed by 'as amended by Commission Decision 94/683/EC of 19 October 1994'; 2. in Article 2 (3), '94/514/EC of 8 August 1994' is to be followed by 'as amended by Commission Decision 94/683/EC of 19 October 1994'; 3. in Article 3 (4), '94/514/EC of 8 August 1994' is to be followed by 'as amended by Commission Decision 94/683/EC of 19 October 1994'; 4. in Article 4 (4), '94/514/EC of 8 August 1994' is to be followed by 'as amended by Commission Decision 94/683/EC of 19 October 1994'; 5. in Article 5 (4), '94/514/EC of 8 August 1994' is to be followed by 'as amended by Commission Decision 94/683/EC of 19 October 1994'; 6. in Article 6 (3) and (4), '94/514/EC of 8 August 1994' is to be followed by 'as amended by Commission Decision 94/683/EC of 19 October 1994'; 7. in Article 7 (3), '94/514/EC of 8 August 1994' is to be followed by 'as amended by Commission Decision 94/683/EC of 19 October 1994'; 8. in Article 9 (3), '94/514/EC of 8 August 1994' is to be followed by 'as amended by Commission Decision 94/683/EC of 19 October 1994'; 9. the name Piraeus is added to the Annex. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 206, 9. 8. 1994, p. 16. (5) OJ No L 227, 21. 8. 1990, p. 39.